Citation Nr: 1813530	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-26 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a skin disability, to include on the hands and forearms, to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to herbicide exposure. 

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure.

5.  Entitlement to initial rating in excess of 10 percent for diabetes mellitus. 

6.  Entitlement to an initial compensable rating for bilateral hearing loss. 

7.  Entitlement to an earlier effective date than December 17, 2010, for service connection for diabetes mellitus. 

8.  Entitlement to an earlier effective date than August 31, 2010, for service connection for a heart transplant, claimed as the result of ischemic heart disease. 


REPRESENTATION

Appellant represented by:	 Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1973, to include service in the Republic of Vietnam from July 1970 to July 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from December 2011, March 2012, July 2012, February 2015, and January 2016, by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A January 2016 rating decision assigned a 100 percent rating for a service-connected heart disability, effective August 31, 2010.  That rating is a full grant of the benefit sought on appeal with regard to the rating.  Therefore, a claim for increased rating is not before the Board, but the claim for earlier effective date is on appeal.  

The issues of entitlement to service connection for hypertension, a skin disability, and peripheral neuropathy of the bilateral upper and lower extremities, and entitlement to increased initial ratings for diabetes mellitus and hearing loss are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  VA received the Veteran's application for service connection for diabetes mellitus on December 17, 2010.  Prior to that date, there was no document that could be construed as an earlier claim, formal or informal, for diabetes mellitus.

2.  The record contains no statement or communication from the Veteran received by VA prior to December 17, 2010, that constitutes an earlier, pending claim for service connection for ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 17, 2010, for service connection for diabetes mellitus have not met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2017).

2.  The preponderance of the evidence is against the claim for an effective date earlier than August 31, 2010, for service connection for ischemic heart disease.  38 U.S.C. §§5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims. 38 U.S.C. §§ 5103, 5103A (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability. The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated January 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file. All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A (2012); 38 C.F.R. §§ 3.159 (c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 (2012) and 38 C.F.R. § 3.400 (2017).  The effective date for service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b) (2012); 38 C.F.R. § 3.400 (b)(2)(i) (2017). 

Retroactive effective dates are allowed, to a certain extent, in cases where service connection or an increase of compensation is awarded pursuant to a liberalizing law.  To be eligible for a retroactive payment under those provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that the eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Those provisions apply to original and reopened claims, and claims for increase.  38 U.S.C. § 5110(g) (2012); 38 C.F.R. § 3.114(a) (2017); McCay v. Brown, 9 Vet. App. 183 (1996).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides.  Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002). 

Specifically, a class member is defined as a Vietnam Veteran who has a covered herbicide agent disease, including ischemic heart disease.  Certain effective dates apply if a class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816 (2017).  However, if the requirements of 38 C.F.R. § 3.816 are not met, the effective date shall be assigned according to 38 C.F.R. § 3.114 and 38 C.F.R. § 3.400.  38 C.F.R. § 3.816(c)(4) (2017).

VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  The intended effect of that amendment was to establish presumptive service connection for the disease based on herbicide agent exposure.

A claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816 (c)(2)(i) (2017).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a) (2012).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2017).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3) (2012); 38 C.F.R. §§ 3.1(p), 3.155(a) (2017); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Diabetes Mellitus

With regard to the claim for an earlier effective date for diabetes, the Board notes that the relevant question is whether there is any evidence prior to the December 17, 2010, that could be construed as a claim for entitlement, formal or informal.  The Board notes that there is no evidence of record that demonstrates that the Veteran filed any kind of claim for service connection prior to December 2010.  

Here, the facts of the case are undisputed.  In December 2010, the Veteran filed a claim for service connection for diabetes mellitus, as secondary to herbicide exposure.  A July 2012 rating decision established service connection and assigned a 10 percent rating, effective December 17, 2010, the date of the receipt of the initial claim.  The Veteran subsequently contested both the rating and effective date of the claim, noting his diabetes condition arose much earlier than the date of his claim. 

However, a review of the claims file shows absolutely nothing that could be considered a claim was received prior to December 17, 2010.  The earliest document of record is the Veteran's December 2010 claim for service connection.  Therefore, the effective date for service-connected diabetes mellitus can be no earlier than the date of receipt of the initial claim.  38 C.F.R. §§ 3.102, 3.158(a) (2017); Sabonis v. West, 6 Vet. App. 426 (1994); 38 U.S.C. § 5107 (2012).

The Board acknowledges the Veteran's assertion that diabetes mellitus was diagnosed far prior to him initiating a claim, and the evidence shows that the Veteran was diagnosed with diabetes mellitus prior to the date of his claim.  The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  There is no claim for service connection outstanding before December 17, 2010, when the Veteran filed this claim.  No pertinent evidence was received any time prior to that date, and the Board can find no evidence of record from the Veteran or representative during the period prior, that can even be inferred as a claim.  Thus, the Board finds that December 17, 2010, the date of receipt of the claim is the appropriate effective date for the now service-connected diabetes mellitus.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017). 

As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the Board finds that the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Ischemic Heart Disease

The facts in this case with regard to the claim for earlier effective date prior to August 31, 2010, for service-connected ischemic heart disease, are not in dispute.  In December 2010, the Veteran submitted a claim for service connection for ischemic heart disease, to include a heart transplant.  A March 2012 rating decision established service connection for ischemic heart disease and assigned a 30 percent rating, effective August 31, 2010.  That rating was increased in a January 2016 rating decision to 100 percent for ischemic heart disease and heart transplant, effective August 31, 2010.

The Board finds that entitlement to an effective date earlier than August 31, 2010, for service connection for ischemic heart disease is not warranted.  The Veteran first filed a claim for service connection for ischemic heart disease that was received by VA on December 2010.  There was no formal claim, informal claim, or written intent to file a claim for ischemic heart disease prior to that date, which was more than one year following the date of separation from service.  An effective date of August 31, 2010, was assigned, as that was the effective date of the liberalizing law which added ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents, and the Veteran filed his claim within one year of the effective date of the liberalizing law.

To qualify for an earlier effective date under the liberalizing legislation, the Veteran would have had to have filed a prior claim for entitlement to service connection for ischemic heart disease and been denied that benefit within applicable dates.  That is not the case here. 

Accordingly, the Board finds that the claim for an effective date earlier than August 31, 2010, for service connection for ischemic heart disease must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to December 17, 2010, for service connection for diabetes mellitus is denied.

Entitlement to an effective date prior to August 31, 2010, for service connection for ischemic heart disease is denied.


REMAND

The Board finds that additional development is required for the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claims.

With regard to the claims for service connection for hypertension, peripheral neuropathy of the upper and lower extremities, and a skin disability, the Board notes that the Veteran has not been provided a VA examination to determine the nature and etiology of the claimed disabilities.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board finds that the requirement for an examination has been triggered by the Veteran's lay contentions for the claim for service connection peripheral neuropathy and a skin disability.  The Board notes that the Veteran has continuously and consistently claimed that both conditions began during and shortly after service.  With regard to the skin disability, the Veteran has noted that he started experiencing open sores and red spots on his forearms and hands, bilaterally, shortly after leaving Vietnam.  The Veteran noted experiencing tingling in the extremities shortly after he left service.  The Board notes that in a January 2012 VA examination for diabetes, the examiner noted that the Veteran began experiencing symptoms of peripheral neuropathy in the early 1970s, which predated diabetes.  The Board finds that, considering the lay observable nature of both symptoms, and the Veteran's service herbicide agent exposure, that evidence overcomes the low bar needed to warrant an examination to determine the nature and etiology of the claimed disabilities.

The claim for service connection hypertension also requires further development, to include providing the Veteran a VA examination to determine the nature and etiology of hypertension.  The  medical evidence of record shows a diagnosis of hypertension, which the Veteran has continuously claimed to be as secondary to a service-connected heart disability.  No examination has been provided to determine any potential etiological or causal connection between hypertension and any service-connected disabilities, to include diabetes and a heart disability.  Again, based on the forgoing, the claim has overcome the low bar and the VA must schedule the Veteran for a VA examination to assess the nature and etiology of claimed hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claims for increased rating, to include the claims for diabetes and hearing loss, the Veteran was provided his most recent VA examination for those disabilities in April 2013, almost five years ago, and August 2015, more than two years ago, .  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, claims of a worsening condition regarding the Veteran's claimed conditions have been set forth by the Veteran since those examinations. 

When available evidence is too old for an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination temporally remote, but the examination appears to no longer indicate the Veteran's current level of disability for either condition.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for an increased rating for bilateral hearing loss and diabetes.  Allday v. Brown, 7 Vet. App. 517  (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment medical records not already of record.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record.

3.  Then, schedule the Veteran for a VA skin examination with an adequately qualified examiner to assess the nature and etiology of the claimed skin disability.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disability and continuity of symptomatology since service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any skin disability is related to any aspect of active service, to include exposure to herbicide agents, which has been conceded.

4.  Then, schedule the Veteran for a VA examination with an adequately qualified examiner to assess the nature and etiology of the claimed peripheral neuropathy of the upper and lower extremities, to include a current diagnosis.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disability and continuity of symptomatology since service.  The examiner should reconcile any opinion with those already of record.  The examiner should provide the following information:

(a) For peripheral neuropathy of the upper and lower extremities, opine whether it is at least as likely as not (50 percent or greater probability) that peripheral neuropathy is related to any aspect of active service, to include exposure to herbicide agents, which has been conceded.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any peripheral neuropathy was caused by any service-connected disabilities, to include diabetes.

(c) Opine whether it is at least as likely as not (50 percent or greater probability) that any peripheral neuropathy has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disabilities, to include diabetes.

5.  Then, schedule the Veteran for a VA examination with an adequately qualified examiner to assess the nature and etiology of hypertension, to include a current diagnosis.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disability and continuity of symptomatology since service.  The examiner should reconcile any opinion with those already of record.  The examiner should provide the following information:

(a) Opine whether it is at least as likely as not (50 percent or greater probability) that hypertension is related to any aspect of active service, to include exposure to herbicide agents, which has been conceded.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused by any service-connected disabilities, to include diabetes and a heart disability.

(c) Opine whether it is at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disabilities, to include diabetes and a heart disability.

6.  Then, schedule the Veteran for a VA audiology examination with an adequately qualified examiner to assess the nature and severity of bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  The examiner should report the findings of audiometric testing and should provide speech discrimination scores using the Maryland CNC test.  The examiner should opine as to the effects of bilateral hearing loss on the Veteran's daily and occupational functioning.

7.  Then, schedule the Veteran for a VA examination with an adequately qualified examiner to assess the nature and severity of diabetes mellitus.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner should state whether or not diabetes requires insulin, restrictive diet, regulations of activities (avoidance of strenuous occupational and recreational activities).  The examiner should state whether or not there are episodes of ketoacidosis or hypoglycemic reactions requiring at one or two, or three or more, hospitalizations per year or twice a month, or weekly, visits to a diabetic care provider.  The examiner should state whether or not there has been a progressive loss of weight and strength.  The examiner should state whether there are any other complications of diabetes.

8.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


